                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STEVEN D. LISLE, JR.,

                       Plaintiff,

 v.                                               Case No. 3:16-CV-421-NJR-GCS

 KIMBERLY BUTLER, DUNBAR, HOFF,
 KENTE BROOKMAN, ST. HARRIS,
 LUITENET BEST, C/O LAMINAK,
 LORI OAKLEY, MISSTY THOMPSON,
 T.S. KEEN, UNKNOWN PARTIES,
 JACQUELINE LASHBROOK, JAMES
 DIERKS, FRANK EOVALDI, KEVIN
 MURRAY, and DANIEL DUNN,

                       Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is the Motion to Proceed in forma pauperis (“IFP”) on

appeal filed by Plaintiff Steven Lisle, Jr. (Doc. 139). On July 15, 2019, Lisle filed a Notice

of Appeal of the Court’s Order dismissing his case as a sanction for Lisle fondling himself

during a deposition, as well as the Court’s denial of his motion to alter the judgment

pursuant to Rule 59(e) of the Federal Rules of Civil Procedure (Doc. 138). Lisle states that

he is appealing because the aforementioned deposition was “illegal” and, therefore, the

Court erred in granting Defendants’ motion for sanctions. He also claims the Court erred

in failing to provide him with an evidentiary hearing. Lisle now seeks leave to proceed

on appeal without full pre-payment of the appellate filing fee.

                                        Page 1 of 3
       Under Rule 24(a)(3)(A), a party who was permitted to proceed in forma pauperis

(“IFP”) in the district court action may proceed IFP on appeal without further

authorization unless the district court certifies that the appeal is not taken in good faith

or the party is not otherwise entitled to proceed IFP. FED. R. APP. P. 24(a)(3)(A). An appeal

is taken in good faith if it seeks review of an issue that is not clearly frivolous, meaning

that a reasonable person could suppose it to have at least some legal merit. Walker, 216

F.3d at 632 (citing Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000)).

       Here, Lisle was permitted to proceed IFP in the district court action, but he has not

provided any verification that he remains indigent. Furthermore, the issues raised by

Lisle in his Notice of Appeal are clearly frivolous. Lisle states that he is appealing the

dismissal of his case as a sanction for conduct that occurred at his deposition because the

deposition itself was “illegal.” Specifically, Lisle asserts that discovery had already closed

when the deposition was conducted on September 18, 2018; therefore, the conduct that

occurred at the deposition (Lisle fondling himself) should never have happened. The

Court notes, however, that on August 28, 2018, discovery was reopened until October 1,

2018, specifically for the purpose of taking Lisle’s deposition (Doc. 104). Lisle’s deposition

was therefore taken within the discovery period and nothing about it was illegal. Thus,

there is no potential merit to this argument.

       Lisle further contends that the Court erred in failing to provide him with an

evidentiary hearing on Defendants’ Motion for Sanctions (Doc. 113). But Lisle was given

an opportunity to respond to Defendants’ motion, which is all the law requires (Doc. 130).

See Ayoubi v. Dart, 640 F. App’x 524, 528 (7th Cir. 2016) (“Before exercising its inherent

                                         Page 2 of 3
authority to sanction misconduct, a court must notify the litigant of the specific misdeed

that is the basis for possible sanction and allow the litigant an opportunity to respond.”).

An evidentiary hearing is only necessary if it will assist the Court in deciding whether to

impose sanctions, and the undersigned determined that, in this case, it would not. See id;

Donelson v. Hardy, No. 18-2739, 2019 WL 2949473, at *3 (7th Cir. July 9, 2019) (finding no

oral hearing was required where the Court gave the plaintiff notice of the possible

sanction and an opportunity to respond). Accordingly, no reasonable person could find

Lisle’s argument to have any legal merit.

       Because the Court finds that the appeal is not taken in good faith, the Motion for

Leave to Appeal in forma pauperis filed by Plaintiff Steven Lisle, Jr. (Doc. 139) is DENIED.

Lisle may reapply for leave to appeal IFP directly with the United States Court of Appeals

for the Seventh Circuit.

       IT IS SO ORDERED.

       DATED: July 17, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 3 of 3
